Citation Nr: 1225220	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Eligibility for payment of Department of Veterans Affairs (VA) improved pension benefits for accrued benefits purposes.  

2.  Eligibility for payment of VA special monthly pension benefits based on the need for regular aid and attendance for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from April 1942 to January 1946.  The Veteran died in July 2007.  The Appellant is the Veteran's daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, denied the Appellant's claims for accrued benefits.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In July 2007, the Veteran submitted claims for both VA improved pension benefits and VA special monthly pension based on the need for regular aid and attendance.  The claims were received by the RO on July 19, 2007.  

2.  The Veteran subsequently died in July 2007 at the age of 89.  

3.  The Appellant is the Veteran's daughter.  

4.  VA improved pension benefits were not due and unpaid at the time of the Veteran's death.  

5.  VA special monthly pension benefits based on the need for regular aid and attendance was not due and unpaid at the time of the Veteran's death.  



CONCLUSIONS OF LAW

1.  VA improved pension benefits were not due and unpaid at the time of the Veteran's death.  38 U.S.C.A. §§ 1513, 1521, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.400, 3.1000 (2011).  

2.  VA special monthly pension benefits based on the need for regular aid and attendance was not due and unpaid at the time of the Veteran's death.  38 U.S.C.A. §§ 1502, 1521, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.351, 3.400, 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant asserts that she is entitled to payment of VA accrued pension benefits "due to the fact that my claim was filed before the death of my father" and as she had "spent a large sum of money especially for burial, in home care, and other expenses."  In his May 2012 Written Brief Presentation, the accredited representative advanced that the Appellant, on the Veteran's behalf, "filed a claim for accrued benefits prior to his death and that claim was pending at the time of his death."  

The Veteran submitted a July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526) in which he sought both "compensation/pension for a stroke disability" and special monthly pension based on the need for regular aid and attendance.  

As the Veteran expressly clarified that his "disability (ischemic stroke) [was] not related to military service," the Board construes the Veteran's July 2007 claim as seeking solely VA improved pension benefits and special monthly pension based on the need for regular aid and attendance.  This is clearly indicated within the context of the Veteran's claim, which clearly notes the disability was not related to military service.  The Veteran's claims were received by the RO on July 17, 2007.  

The Veteran's August 2007 death certificate indicates that he died in July 2007.  The Veteran's claims were pending at the time of his death.  In March 2009, the RO granted the Appellant's claim for nonservice-connected burial benefits.  

Generally, accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 CFR § 3.1000 (2011).  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); see also Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed.Cir.1996) ("[A]n accrued benefits claim is derivative of the Veteran's claim for service connection, i.e., the claimant's entitlement is based on the Veteran's entitlement.").  Whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the Veteran's file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993)).  

As the Veteran's claims for both a permanent and total disability rating for pension purposes and special monthly pension based on the need for regular aid and attendance were unadjudicated and pending at the time of his death, it is necessary to initially determine if the Veteran was entitled to such benefits and, if so, the effective date of such award.  

Under 38 U.S.C.A. § 1521(a) (West 2011), the Secretary shall pay pension to each veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  The impairment must be reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2011).  The Secretary shall pay to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 (West 2011) pension benefits.  38 U.S.C.A. § 1513(a) (West 2011).  Additional pension benefits are provided for a veteran who is so helpless as to be in need of regular aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected bilateral visual acuity of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2011).  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2011).  

The report of a July 12, 2007, examination for housebound status or permanent need for regular aid and attendance from S. H. S., M.D., states that: the Veteran had sustained a cerebrovascular accident; was currently hospitalized; was unable to walk without the assistance of another person; and required "the daily personal health care services of a skilled provider."  

The Veteran's August 2007 death certificate indicates that the Veteran was 89 years old and still hospitalized at the time of his death approximately two and a half weeks after Dr. S.'s examination.  

Given such findings, the Board finds that the Veteran was entitled to both VA improved pension benefits and special monthly pension benefits based on the need for regular aid and attendance at the time of his death.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim for pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award of disability pension based on a claim received on and after October 1, 1984, to a Veteran who is permanently and totally disabled and who is prevented by a disability from applying for disability pension for a period of at least 30 days beginning on the date on which the Veteran became permanently and totally disabled,  shall be the date of application or the date on which the Veteran became permanently and totally disabled, if the Veteran applies for a retroactive award within one year from such date, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110 (b)(3) (West 2002); 38 C.F.R. § 3.400(b)(1) (2011).  

Neither the Veteran nor the Appellant advanced that the Veteran was prevented by his disability from filing a claim prior to July 19, 2007.  Given this fact and upon application of the cited provisions, the effective date of the awards of VA improved pension benefits and special monthly pension benefits based on the need for regular aid and attendance would be July 19, 2007, the date of the RO's receipt of the Veteran's claims.  

The next issue to be determined is whether the VA benefits were due and unpaid at the time of the Veteran's death.  The provisions of 38 C.F.R. § 3.31 (2011) direct that:

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or a child of a veteran with covered service in Korea may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  However, beneficiaries will be deemed to be in receipt of monetary benefits during the period between the effective date of the award and the date payment commences for the purpose of all laws administered by the Department of Veterans Affairs except that nothing in this section will be construed as preventing the receipt of retired or retirement pay prior to the effective date of waiver of such pay in accordance with 38 U.S.C. 5305.  

***

  (c)  Specific exclusions.  The provisions of this section do not apply to the following types of awards.  
  (1) Surviving spouse's rate for the month of a Veteran's death (for exception see § 3.20(b)).  
  (2)  In cases where military retired or retirement pay is greater than the amount of compensation payable, compensation will be paid as of the effective date of waiver of such pay.  However, in cases where the amount of compensation payable is greater than military retired or retirement pay, payment of the available difference for any period prior to the effective date of total waiver of such pay is subject to the general provisions of this section.  
 (3)  Adjustments of awards--such as in the case of original or increased apportionments or the termination of any withholding, reduction, or suspension by reason of: 
  (i)  Recoupment, 
  (ii)  An offset to collect indebtedness, 
  (iii)  Institutionalization (hospitalization), 
  (iv)  Incompetency, 
  (v)  Incarceration, 
  (vi)  An estate that exceeds the limitation for certain hospitalized incompetent veterans, or 
  (vii)  Discontinuance of apportionments. 
  (4) Increases resulting solely from the enactment of legislation--such as 
  (i)  Cost-of-living increases in compensation or dependency and indemnity compensation, 
  (ii)  Increases in Improved Pension, parents' dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 pursuant to § 3.27, or 
  (iii)  Changes in the criteria for statutory award designations. 
  (5)  Temporary total ratings pursuant to paragraph 29 of the Schedule for Rating Disabilities when the entire period of hospitalization or treatment, including any period of post-hospitalization convalescence, commences and terminates within the same calendar month. In such cases the period of payment shall commence on the first day of the month in which the hospitalization or treatment began. 

Upon application of 38 C.F.R. § 3.1000, payment of VA improved pension benefits to the Veteran would have commenced on August 1, 2007.  

Unfortunately, the Veteran died prior to that date.  

Therefore, neither VA improved pension benefits nor special monthly pension benefits based on the need for regular aid and attendance were due and unpaid at the time of the Veteran's death.  

As the Appellant is the Veteran's child rather than a surviving spouse, the exception contained in 38 C.F.R. § 3.31(c)(1) for payment of benefits to a surviving spouse for the month of the Veteran's death is not for application in the instant appeal.  Therefore, the Appellant's claims for accrued benefits must be denied.  

The Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute.  Resolution of the Appellant's appeal is dependent on interpretation of the regulations pertaining to payment of VA benefits.  As will be shown below, the Board finds that the Appellant is not eligible for payment of both VA improved pension benefits and special monthly pension benefits based on the need for regular aid and attendance for accrued benefit purposes.  

Therefore, because no reasonable possibility exists that would aid in substantiating these claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Appellant in substantiating the claim).  

ORDER

The benefits sought on appeal are denied.  



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


